The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




              Dated: March 19 2019


                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

In Re:                                            )         Case No.: 19-30545
                                                  )
Lisa A. Wireman,                                  )         Chapter 7
                                                  )
Debtor.                                           )
                                                  )         Hon. Mary Ann Whipple
                                                  )

                                                ORDER
         It has come to the attention of the court that Debtor’s attorney, Jeffrey H. Weir II, has been
suspended from the practice of law, effective March 1, 2019, by order of the Ohio Supreme Court entered
on that date. See Lorain County Bar Assoc. v. Weir, No. 2019-0150, 2019 WL 986437 (March 1, 2019).
This court will therefore grant Debtor until April 19, 2019, to obtain new counsel for representation in
this case, after which, if new counsel has not entered an appearance, the court will consider Debtor as
representing herself.
                IT IS SO ORDERED.
                                                  ###




19-30545-maw        Doc 8    FILED 03/19/19      ENTERED 03/19/19 11:43:02          Page 1 of 1
